*236Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Afaf Kananzeh appeals the district court’s order accepting the recommendation of the magistrate judge and denying her application seeking leave to file a complaint. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Kananzeh v. TWG Enters., Inc., No. 1:12-mc-00040-LMB-TCB (E.D. Va. Oct. 19, 23 & 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.